DETAILED ACTION
This application is a continuation of U.S. Application No. 14/607,033, now abandoned.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 44-53 in the reply filed on August 4, 2022 is acknowledged.
Claims 54-64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 4, 2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 44-53 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Claims 44-50 are directed to a method of identifying a substitute ingredient for a target ingredient and/or a method of identifying a substitute dish for a target dish, which are abstract ideas involving the mental processes of identifying, comparing and using known mathematical calculations to make and conceptualize the comparison.  The concept of comparing and identifying substitute food ingredients and/or dishes based on their sensory, chemical or functional properties is considered a mental process (i.e. thinking) that can be performed in the human mind or with pen and paper.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Merely requiring generic computer or mobile device for implementation fails to transform the abstract idea of comparing and identifying substitute ingredients or substitute dishes into a patent-eligible invention.  Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 44, the recitation “if no additional sensory modalities after the first modality are present, providing a list of substitute ingredients ranked according to proximity values, based on results from a step; if additional sensory modalities after the first modality are present, calculating new proximity values for each additional sensory modality and combining proximity values for the same candidate substitute ingredient to calculate a global proximity value for the candidate substitute ingredient”
	It is not clear what process is conducted to determine the number of sensory modalities of a given target or substitute ingredients comprises or is required to adequately identify a substitute.  In other words, what is the threshold number of modalities for a given ingredient.  If, for example, the ingredient is milk, are the sensory modalities of white color and fatty flavor intensity enough to describe the milk?
	Regarding claim 45, the recitation “”wherein the step includes, receiving a selection from a menu of multiple options, via an interface on a computer or mobile device, a target ingredient or a target dish” renders the claim indefinite.  
	There is no antecedent basis for the term “the step” in claim 44.  It is not clear if the entire process of claim 44 is a step or if some other specific action is considered “the step.”  For example, is “converting physicochemical data for a target ingredient to sensory data,” the step?
	Regarding claim 46, the recitation “wherein a dish is a food or drink product” renders the claim indefinite because it is not clear what else a “dish” could be.  Does Applicant intend the term “dish” to include compositions outside the area of products intended for consumption, i.e., edible products?
	Regarding claim 51, the recitation “calculating an odor activity (OAV) value for a particular molecule in a target ingredient by dividing its concentration by its corresponding overall threshold value” renders the claim indefinite because it is not clear if the “particular molecule” can be any molecule or it is defined.  Moreover, it is not clear what the overall threshold value represents.  Is the threshold the smallest concentration of a molecule that can be smelled by a human when in water? 
	Moreover, it is not clear how the OAV value impacts the output of claim 44.  Is the OAV value used in the calculation of proximity values?
	Regarding claim 52, the recitation “converting skew values into workable OAV values by capping at a maximum, setting to zero if the value falls below a minimum, or using as an input into an exponential/logarithmic function” renders the claim indefinite.  It is not clear what defines “workable OAV” values versus OAV calculated as defined in claim 51.
	Regarding claim 53, the recitation “obtaining a starting intensity by applying a power law algorithm to the OAV values and applying a skewed sigmoidal or logarithmic fit to the power law algorithm to stimulate high-end values representing saturation of the human olfactory system” renders the claim indefinite.  First, it is not clear what the terms “starting intensity” or “high-end values” describe.  Second, it is not clear what the antecedent basis is for the term “the powder law algorithm”.  Lastly, it is not clear how a value that represents the saturation of the human olfactory system is connected to the process of claim 44, resulting in a list of substitute ingredients for a target ingredient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759